Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
2.		The amendment filed on 30 June 2020 has been entered into the record and has been fully considered. Claims 1, 92-93, 95, 102-104, 106 and 108 have been cancelled. Claims 91, 99, 105, 107 and 109 have been amended. Claims 91, 94, 96-101, 105, 107 and 109 are currently pending.
3.    		Claims 91, 94, 96-101, 105, 107 and 109  drawn to a method for inhibiting aggregation of Huntingtin protein by introducing an intrabody into a cell, and treating or managing a subject having a disease associated with aggregation of Huntingtin protein, will be examined in the instant application.

	Information Disclosure Statement
4.		The Information Disclosure Statement dated 6/30/2020 has been entered into the record, and all references listed therein are fully considered.

Objections/Rejections withdrawn
5.		Upon consideration of appropriate claim amendment, the objection is withdrawn.
6.		Upon consideration of cancellation of claim 104, the rejection under 35 USC 112(b), is withdrawn.

	
	Withdrawal of species restriction
8.		The restriction requirement between the poly-proline sequence species of SEQ ID NO: 17 and SEQ ID NO: 18, as set forth in the Office action mailed on 3/28/2019 (page 4), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the withdrawal of said restriction requirement, SEQ ID NO: 18 will be rejoined and examined with the elected SEQ ID NO: 17, in the instant office action.
9.		In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

10.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
12.	Please update the claims to read as follows (portions that are struck through or 
are within parenthesis indicate deletions, while portions that are underlined indicate insertions, 
as per the current amendment):
91.    (Currently Amended) A method of treating or managing a subject having a disease associated with aggregation of [[a]] Huntingtin protein in a cell, comprising administering to a subject in need of such treatment or management a therapeutically effective amount of an intrabody comprising an amino acid sequence comprising: a variable heavy sequence, a variable light chain sequence, and a linker sequence interposed between said variable heavy sequence and said variable light sequence, wherein said variable heavy sequence comprises: a variable heavy CDR1 sequence comprising SEQ ID NO: 21, a variable heavy CDR2 sequence comprising SEQ ID NO: 22, and a variable heavy CDR3 sequence comprising SEQ ID NO: 6, and wherein said variable light sequence comprising: a variable light CDR1 sequence comprising SEQ ID NO: 23, a variable light CDR2 sequence comprising SEQ ID NO: 24, and a variable light CDR3 sequence comprising SEQ ID NO: 10, wherein said intrabody specifically binds to said Huntingtin protein.
105.    (Currently Amended) A method for inhibiting aggregation of [[a]] Huntingtin protein in a cell, comprising:
(a)    introducing into said cell a single chain intrabody comprising an amino acid sequence comprising: a variable heavy sequence, a variable light chain sequence, and a linker sequence interposed between said variable heavy sequence and said variable light sequence,
	said variable heavy sequence comprising: a variable heavy CDR1 sequence     
comprising SEQ ID NO: 21, a variable heavy CDR2 sequence comprising SEQ ID NO: 22, and a variable heavy CDR3 sequence comprising SEQ ID NO: 6, and

comprising SEQ ID NO: 23, a variable light CDR2 sequence comprising SEQ ID NO: 24, and a variable light CDR3 sequence comprising SEQ ID NO: 10; and
(b)    maintaining said cell produced in step (a) for a time sufficient for said intrabody to bind to said Huntingtin protein, thereby inhibiting aggregation of Huntingtin proteins in said cell.
107.    (Currently Amended) A method for inhibiting gene dysregulation caused by aggregation of [[a]] Huntingtin protein in a cell, comprising:
(a)    introducing into said cell said intrabody comprising an amino acid sequence comprising: a variable heavy sequence, a variable light chain sequence, and a linker sequence interposed between said variable heavy sequence and said variable light sequence,
said variable heavy sequence comprising: a variable heavy CDR1 sequence 
comprising SEQ ID NO: 21, a variable heavy CDR2 sequence comprising SEQ ID NO: 22, and a variable heavy CDR3 sequence comprising SEQ ID NO: 6, and
said variable light sequence comprising: a variable light CDR1 sequence 
comprising SEQ ID NO: 23, a variable light CDR2 sequence comprising SEQ ID NO: 24, and a variable light CDR3 sequence comprising SEQ ID NO: 10; and
(b)    maintaining said cell produced in step (a) for a time sufficient for said intrabody to bind to said Huntingtin protein, thereby inhibiting gene dysregulation of one or more genes in said cell.

13.	Prior art considered pertinent to Applicant’s disclosure but not relied upon
Southwell et al, J Neurosc 28: 9013-9020, 2008 - listed in IDS 

Khoshnan et al, PNAS 99: 1002-1007, 2002 - listed in IDS
Khoshnan et al teach intrabody MW7 that is capable of binding to proline rich and poly glutamine sequences, and reduce aggregation of mutant Htt protein responsible for HD (abstract). The reference however, does not teach the instantly claimed intrabody.
Eastwood et al, Science 333, 762-765, 2011
The article is in reference to a 100% SCORE identity with instant SEQ ID NO: 6 (see Appendix). The reference however, does not teach intrabody or a relevant subject material as instantly claimed.  
  14.		The instant application is a divisional of non-provisional application 14/731,353 (now US patent 9,932,394), wherein the '394 patent claims the same intrabody having the same sequences as recited in instant method claims 91, 105 and 107. The CDR sequences of SEQ ID NOs: 6, and 10 recited in claims 95, 105 and 107, are free of the art (Please note that Eastwood et al teaching (cited above) is not relevant to the instantly claimed invention). The intrabody sequence of SEQ ID NO: 1 is also novel. The only prior art reference of the claimed intrabody has been disclosed in related application/s from which the instant application derives priority. The specification of the instant application teaches the claimed method of inhibiting aggregation of Huntingtin protein by introducing said intrabody into a cell, and treating or managing a subject having a disease associated with aggregation of Huntingtin protein (see for example Table 7; Examples 3-4, 7-9). The specification provides experimental evidence of utility and enablement of the method claims under 35 U.S.C. 112, first paragraph. The claims also meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention.  

Conclusion
15.		Claims 91, 94, 96-101, 105, 107 and 109, are allowable.

Advisory information
16.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
17.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
/A. D./
Examiner, Art Unit 1649
7 March 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644